Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 16, 2016

                                    No. 04-15-00712-CV

                      Sergio ALANIS, Sr. and Maria Guadalupe Alanis,
                                       Appellants

                                              v.

                                     Ana Lisa GARZA,
                                         Appellee

                  From the 381st Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-00-328
                       Honorable Federico Hinojosa, Judge Presiding


                                       ORDER
        Appellants’ motion for extension of time to file reply brief is hereby GRANTED. Time
is extended to August 30, 2016.


       It is so ORDERED on August 16, 2016.

                                                          PER CURIAM


       ATTESTED TO: _______________________________
                    Keith E. Hottle
                    Clerk of Court